Citation Nr: 0520365
Decision Date: 07/28/05	Archive Date: 09/19/05

DOCKET NO. 02-14 493                        DATE JUL 28 2005


On appeal from the
Department of Veterans Affairs. Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to an increased disability rating for service-connected left wrist ganglion cyst, currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left wrist fracture residuals.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision rendered in June 2001 by the Indianapolis, Indiana, Regional Office (the RO) of the Department of Veterans Affairs (VA), wherein, in pertinent part, an increased disability rating for service-connected left wrist ganglion cyst was denied; and a July 2001 determination by the RO that new and material evidence had not been submitted that would serve to reopen a previously-denied claim of entitlement to service connection for left wrist fracture residuals. This appeal ensued.

In a December 2004 rating decision, the RO denied the veteran's claim of entitlement to a total rating for compensation purposes based on individual unemployability. As of this date, he has not perfected an appeal of that claim, and it is not before the Board.

The issue of entitlement to service connection for left wrist fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1. The veteran is currently in receipt of the maximum schedular rating that can be assigned for service-connected left wrist limitation of motion; left wrist ankylosis is not shown.

- 2 


2. The evidence does not show that the veteran's service-connected left wrist ganglion cyst is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3. In a May 1994 rating decision, the RO denied the veteran's claim for service connection for left wrist fracture residuals. The veteran was notified of that decision, and of appellate rights and procedures, but did not file a timely appeal.

4. The evidence received since the RO's May 1994 rating decision is of such significance that it must be considered in order to fairly decide the veteran's claim of entitlement to service connection for left wrist fracture residuals.

CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for service-connected left wrist ganglion cyst are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, §§ 4.1,4.2,4.7, 4.71a, 4.118, Diagnostic Codes 5215, 7819 (2004).

2. The May 1994 rating decision in which service connection for left wrist fracture residuals was denied is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

3. The evidence received since the May 1994 RO rating decision is new and . material, and the claim of entitlement to service connection for left wrist fracture residuals has been reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2001).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service connection for left wrist
,
fracture residuals. He contends that he has submitted new and material evidence
that is sufficient to reopen his claim, which was previously denied in a May 1994 rating decision. He is also seeking increased compensation for his service-connected left wrist ganglion cyst.

Following a discussion of preliminary matters, each of these claims is reviewed below.

Preliminary Matter: VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the claim, the Board must first determine whether the veteran has been apprised of the law and regulations applicable to this matter; the evidence that would be necessary to substantiate the claims; and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA eliminated the former statutory requirement that claims be well grounded. Cf  38 U.S.C.A. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002). Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and
3.326(a)].

In the instant case, the Board has determined that new and material evidence has been submitted with regard to the veteran's claim of entitlement to service connection for left wrist fracture residuals, and that this claim has been reopened.

- 4



Accordingly, any outstanding deficiencies in the VA's obligations to notify and assist the veteran under the VCAA with regard to that particular issue are not, with regard to that specific aspect of his claim, prejudicial to him; see Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) [nonprejudicial error is an error that did not affect the essential fairness of the adjudica1ion]. The Board notes, however, that the veteran and his representative were furnished with a letter from the RO in August 2003 that set forth the requirements under the VCAA as to the development of his case as it pertained to its reopening, and that further satisfaction of VCAA requirements is sought in the Remand  section of this decision.

With regard to the veteran's claim of entitlement to an increased disability rating for his service-connected left wrist ganglion cyst, it is noted that the VCAA provides that VA shall apprise the claimant of what evidence would substantiate the claim for benefits and further allocate the responsibility for obtaining such evidence. The VCAA further provides that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant
governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain. The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004). It was held in part that a VCAA notice, as required under 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision (i.e., that of the RO) on a claim for VA benefits. In Pelegrini, it was also observed that VA , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence the claimant is expected to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell

- 5 


the claimant to provide any evidence in the claimant's possession that pertains to the claims. This new "fourth element" of the notice requirement comes from the language of 3 8 C.F .R. § 3 .159(b)( 1). It was also held in Quartuccio v. Principi, 16 Vet. App. 183 (2002), that VA must strictly comply with all relevant positions of the VCAA.

The veteran was notified of the reasons and bases for the denial of his claim by the RO's June 2001 rating decision, by the statement of the case issued in August 2002, and by the supplemental statements of the case issued in December 2003 and April 2005. In addition, the RO's August 2003 letter advised the veteran of his and VA's responsibilities under the VCAA. It specifically advised him that VA was responsible for obtaining relevant records from any federal agency, to include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. It also advised him that, on his behalf, VA would make reasonable efforts to obtain relevant evidence not held by a federal agency, which could include records from state or local governments, private doctors and hospitals, or current or former employers. In addition, he was advised that he was to provide VA with enough information about his records so that VA could request them from the person or agency that has them, and was furnished with VA Form 21-4142, Authorization and Consent to Release Information. Finally, he was advised that he could use the enclosed VA Form 21-4138, Statement in Support of Claim, to tell VA "about any other records that exist to support your claim," thus complying with the "fourth element" of the notice requirement.

In this matter, VA has complied with the purpose of the notice requirement of the VCAA, and there is no further available evidence that would substantiate the claim. See 38 D.S.C.A. § 5103(b) [providing in substance that after advisement to the claimant under the VCAA of any information that was not previously provided, if such information is not received with one year from the date of such notification, no benefit may be paid or furnished by reason of the claimant' s application]; PVA v. Sec'y  of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 2003).

- 6 


VA has also made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103(a), (b), and (c). In particular, VA obtained treatment records alluded to by the veteran, as is detailed below.

VA has also conducted necessary medical inquiry in an effort to substantiate claims. 38 U.S.C.A. § 5103A (d). The veteran was afforded VA examinations by physicians who rendered assessments as to the severity of the veteran's left wrist ganglion cyst. Further opinions as to the current severity of this disability are not needed, since there is sufficient medical evidence upon which to decide the claim.

Thus, the Board finds that VA has done everything reasonably possible to assist the veteran. In the circumstances of this case, additional efforts to assist the veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,54.6 (1991) [strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit following to the veteran]; Sabonis v. Brown, 6 yet. App. 426, 430 (1994) [remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided]. . VA has satisfied its duties to perform and assist the veteran at every stage of this case. Given the extensive development undertaken  by the RO and the fact that the veteran has pointed to no evidence that has not been obtained, the Board finds that the record, as it pertains to the veteran's claim for an increased disability rating for service-connected left wrist ganglion cyst, is ready for appellate review.

Entitlement to an increased disability rating for service-connected left wrist ganglion cyst, currently evaluated as 10 percent disabling

Service connection for a left wrist disability, characterized as a left wrist ganglion cyst, was granted by the RO in a May 1994 rating decision, at which time it was assigned a 10 percent disability evaluation. The veteran is now seeking an increased rating.

- 7


In evaluating the veteran's request for a higher disability rating, the Board considers the medical evidence of record. The medical findings are compared to the criteria in the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2004). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004). Separate diagnostic codes identify the various disabilities.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532,538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left wrist ganglion cyst is curr_nt1y rated under 38 C.F.R. § 4.118, Diagnostic Code 7819 [benign skin neoplasms] (2004), which in turn refers to . 38 C.F.R. § 4.71a, Diagnostic Code 5215 [wrist, limitation of motion of] (2004). Diagnostic Code 5215 is clearly the most appropriate diagnostic code because it pertains specifically to the impairment of function of the body part at issue (the wrist), as stipulated under Diagnostic Code 7819. The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the veteran has not requested that another diagnostic code should be used. Accordingly, the Board concludes that the veteran is appropriately rated under Diagnostic Code 5215.

Under Diagnostic Code 7819, benign skin neoplasms are rated pursuant to either disfigurement of the head, face, or neck; scars; or impairment of function. Clearly, a left wrist ganglion cyst does not involve the head, face, or neck, and there is no evidence of a pertinent scar. Rating under impairment of function therefore requires the application of Diagnostic Code 5215, under which limitation of wrist motion, measured by either dorsiflexion or palmar flexion, is rated as 10 percent

- 8 


disabling for either the major or minor extremity. This is the maximum schedular rating that can be assigned under this diagnostic standard. A rating in excess of the current 10 percent evaluation can be awarded only when ankylosis of the wrist is shown; under Diagnostic Code 5214, a 20 percent rating is appropriate for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion of the minor wrist. While the report of the most recent VA examination, conducted in September 2004, notes that the veteran had limited left wrist range of motion, it is not shown that the left wrist was ankylosed.

Although the veteran is currently in receipt of the maximum schedular rating that can be assigned for wrist limitation of motion in the absence of ankylosis, this does not end the Board's inquiry-.into whether an increased rating can be assigned. The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996). Under Floyd v. Brown, 9 Vet. App. 88,95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of this matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule , impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(I) (2004).

There is no evidence that the veteran has been recently hospitalized for treatment of his service-connected left wrist ganglion cyst; this disability is not shown to have . necessitated the left wrist surgery accorded him in May 2000. There is also no evidence on file that this disability, as separate and distinct from other left wrist problems that may be manifested, markedly interferes with employment. The

- 9 -


veteran has not demonstrated that he is restricted in his activities by this disorder, or that it in any manner impairs his employability.

Thus, the Board finds nothing in the record that may be termed exceptional or unusual so as to warrant an extraschedular rating. The Board accordingly finds that the veteran's disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards. Therefore, the assignment of an extraschedular rating pursuant to 38 C.F .R. § 3.321 (b)(1) is not warranted for service-connected hypertension.

Whether new and material evidence has been submitted to reopen a claim of 	entitlement to service connection for left wrist fracture residuals

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of entitlement to service connection must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the veteran served, and all pertinent medical and lay evidence. Determinations relative to service connection will be based on review of the entire evidence of record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease

- 10 


or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as'to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1,8 (1999).

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004). Pursuant to 38 U.S.C.A. § 51 08 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with respect to new and material evidence, which applies prospectively to all claims made on or after August 29,2001. See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)]. The veteran filed his claim to reopen in April 2001, prior to this date. Therefore, the earlier version of the law, which is set forth in the following paragraph, is applicable in this case.

New and material evidence means evidence not previously submitted to agency decisionmakers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be , considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must be relevant to the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits. Once it has been

- 11 


determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled. See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.

The veteran's claim of entitlement to service connection for left wrist fracture residuals was previously denied by VA in a May 1994 RO rating decision from which the veteran did not appeal.

Of record at the time of the May 1994 rating decision were the veteran's service medical records and the report of a March 1994 VA examination. The RO, in denying the veteran's claim, found that his service medical records were entirely silent for complaints, treatment or diagnosis of a fracture of the left wrist during active military service. The veteran, the RO noted, had submitted no evidence of continuity of treatment for a fracture of the left wrist from the date of discharge from military service to the present. X-ray findings from the March 1994 VA examination, the RO further noted, revealed no evidence of a fracture of the left wrist.

The RO notified the veteran of this decision and of his appellate rights by letter dated later in May 1994. The veteran did not appeal the decision within one year of notification of the denial, and it thus became final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). The veteran's claim may therefore be reopened only upon the submission of new and material evidence. See 38 U.S.C.A. § 5108 (West 2002).

- 12 



In its adjudication of this claim the RO determined, as shown in its December 2003 and February 2005 supplemental statements of the case, that the claim was reopened but remained denied. The question of whether a claim has been reopened, however, is a matter of Board determination; see Barnett v. Brown, 83 F.3d 1380 (1996) [before considering previously adjudicated claim, Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]. As discussed below, the Board has determined that the veteran's claim has been reopened.

Relevant evidence submitted since the RO issued its May 1994 rating decision includes VA medical records dated between 1996 and 2004. These records include the report of a May 1996.VA examination indicating a diagnosis of status post left wrist fracture, and the report of a September 2004 VA examination indicating remarks by the examiner to the effect that the veteran incurred an in-service left scaphoid bone occult fracture.

In essence, the RO denied the veteran's claim in May 1994 because it determined that the medical evidence did not demonstrate the presence of any residuals of a left wrist fracture. The evidence 'associated with his claims file since that date includes VA medical records indicating the presence of left wrist fracture residuals, and the suggestion that there is a nexus between those residuals and the veteran's service.

This evidence is new, in that it is information that was not previously of record. It is also material, in that it addresses two of the factors, the presence of a current disability and the relationship between the manifestation of that disability and service, upon which service connection is predicated.

In brief, new and material evidence has been submitted that is so significant that it must be considered in order to fairly decide the merits of the claim. The veteran's claim of entitlement to service connection for left wrist fracture residuals, accordingly, is reopened.

- 13 


ORDER

New and material evidence having been submitted, the veteran's claim of entitlement to service connection for left wrist fracture residuals has been reopened; to that extent, the appeal is granted.

An increased disability rating for a service-connected left wrist ganglion cyst is denied.

REMAND

After review of the claims file, the Board has determined that additional development is requisite as to the veteran's claim of entitlement to service connection for left wrist fracture residuals.

VA's statutory duty to assist the veteran in the development of his claim attaches at this juncture. The Board notes that the report of the VA examination accorded the veteran in September 2004 indicates remarks by the examiner in pertinent part as follows: "It is a concern that [the veteran's] ganglion cyst was not his major concern at the time of his injury. I question the possibility of an occult fracture of the scaphoid bone. This could have caused the later complications as described by this man."

The Board finds that the examiner's remarks should be clarified; it is unclear whether she has conclusively determined th_t the veteran incurred an in-service left wrist fracture, or whether she is merely raising a conjectural possibility that he incurred such an in-service injury. See 38 C.F.R. § 4.2 (2004) [if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes].

Further development, in the form of a detailed discussion by this examiner of the possible etiology of the veteran's left wrist disability, should be undertaken.

- 14


This case is REMANDED to the Veterans Benefits Administration (VBA) for the following actions:

1. The veteran's claims file should be returned to the examiner who evaluated the veteran in September 2004, in order for her to discuss in detail her analysis of the etiology of the veteran's current left wrist impairment. In particular, she should be requested to set forth the specific reasons, based on her review of the medical record, for her finding that the veteran incurred an inservice left wrist fracture; she specifically should indicate whether the evidence indicates that an inservice fracture occurred, and the bas is for her opinion. If the examiner cannot respond to this inquiry without resort to speculation, she should so state. If the examiner who conducted the September 2004 examination is no longer available, the claims folder should be examined by an appropriately qualified examiner to respond to the inquiry.

2. Following completion of the examiner's review, and association of her report with the veteran's claims file, VBA should undertake any additional development of the veteran's claim deemed necessary.

3. Thereafter, VBA must readjudicate the issue of entitlement to service connection for left wrist fracture residuals, which has been reopened, on a de novo basis. If the decision remains unfavorable to the veteran, a supplemental statement of the case (SSOC) should be prepared. The veteran should be provided with the SSOC and an appropriate period of time should be allowed for response.

- 15 


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369	(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

- 16 




